USCA4 Appeal: 21-4227      Doc: 34         Filed: 08/09/2022    Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4227


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        KENO ROMARIO BROWN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        George Jarrod Hazel, District Judge. (8:19-cr-00068-GJH-1)


        Submitted: April 29, 2022                                         Decided: August 9, 2022


        Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and KEENAN, Senior
        Circuit Judge.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


        ON BRIEF: Alfred Guillaume III, LAW OFFICES OF ALFRED GUILLAUME III,
        Greenbelt, Maryland, for Appellant. Dana Jill Brusca, Elizabeth G. Wright, OFFICE OF
        THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4227      Doc: 34         Filed: 08/09/2022     Pg: 2 of 6




        PER CURIAM:

               Keno Romario Brown appeals his convictions and 96-month sentence imposed after

        a jury found him guilty of conspiracy to commit wire and mail fraud, in violation of 18

        U.S.C. § 1349; four counts of wire fraud, in violation of 18 U.S.C. §§ 1343, 2; and three

        counts of mail fraud, in violation of 18 U.S.C. § 1341. On appeal, counsel filed a brief

        pursuant to Anders v. California, 386 U.S. 738 (1967), finding no meritorious grounds for

        appeal but questioning whether the district court erred by denying Brown’s motion to

        suppress his statements and certain physical evidence and whether the district court abused

        its discretion by permitting a witness to testify that Brown had assaulted her. Brown was

        notified of his right to file a pro se supplemental brief, but he did not do so. The

        Government declined to file a response brief. After an examination of the record in

        accordance with Anders and, for the reasons that follow, we affirm in part, vacate in part,

        and remand for resentencing.

               Counsel first questions whether the district court erred when it denied Brown’s

        motions to suppress. “When reviewing a district court’s ruling on a motion to suppress,

        this Court reviews conclusions of law de novo and underlying factual findings for clear

        error.” United States v. Fall, 955 F.3d 363, 369-70 (4th Cir. 2020) (cleaned up). “If, as

        here, the district court denied the motion to suppress, this Court construes the evidence in

        the light most favorable to the government.” Id. at 370 (cleaned up).

               Brown challenges the denial of his motion to suppress statements he made to federal

        officers. “The Fifth Amendment provides that ‘[n]o person . . . shall be compelled in any

        criminal case to be a witness against himself.’” United States v. Azua-Rinconada, 914 F.3d

                                                     2
USCA4 Appeal: 21-4227       Doc: 34         Filed: 08/09/2022      Pg: 3 of 6




        319, 325 (4th Cir. 2019) (quoting U.S. Const. amend. V). “And the Supreme Court has

        mandated the use of procedural measures to ensure that defendants, when subjected to

        custodial interrogations, are advised of their Fifth Amendment rights.”            Id. (citing

        Miranda v. Arizona, 384 U.S. 436, 444-45 (1966)). “[U]nless a defendant is advised of his

        Fifth Amendment rights pursuant to Miranda and voluntarily waives those rights,

        statements he makes during a custodial interrogation must be suppressed.” Id. “Coercive

        police activity is a necessary finding for . . . a Miranda waiver to be considered

        involuntary.” United States v. Giddins, 858 F.3d 870, 881 (4th Cir. 2017). Courts consider

        “the totality of the circumstances, including the characteristics of the defendant, the setting

        of the interview, and the details of the interrogation.” Id. at 885 (internal quotation marks

        omitted).

               Our review reveals that the district court did not err when it denied Brown’s motion

        to suppress statements. The district court properly determined that Brown was not in

        custody during questioning by federal officers and that, even if he was, the federal officers

        properly informed Brown of his Miranda rights and Brown waived them. Further, Brown’s

        statement was voluntary, as the totality of the circumstances indicated Brown was not

        threatened or physically intimidated, he was not particularly vulnerable, and officers told

        him that he could leave at any time.

               Next, Brown asserts the district court erred by denying his motion to suppress

        physical evidence obtained pursuant to a search warrant; he alleges that the probable cause

        supporting the warrant was stale. The Fourth Amendment protects “[t]he right of the

        people to be secure in their persons, houses, papers, and effects, against unreasonable

                                                      3
USCA4 Appeal: 21-4227      Doc: 34         Filed: 08/09/2022      Pg: 4 of 6




        searches and seizures” and provides that “no Warrants shall issue, but upon probable

        cause.” U.S. Const. amend. IV.

               The existence of probable cause . . . can’t be determined by simply counting
               the number of days between the occurrence of the facts supplied and the
               issuance of the affidavit. Instead, like probable cause more generally,
               staleness is judged based on all the facts and circumstances of the case,
               including the nature of the unlawful activity and the nature of the property to
               be seized.

        United States v. Bosyk, 933 F.3d 319, 330 (4th Cir. 2019) (cleaned up).

               The district court did not err when it denied Brown’s motion to suppress physical

        evidence obtained pursuant to a search warrant. The warrant affidavit contained sufficient

        evidence detailing Brown’s participation in the conspiracy, and it reliably established that

        Brown lived with his mother and had directed victims of the fraud scheme to send payments

        to her home address. Based on her experience, the warrant affiant also indicated that

        individuals involved in fraud often retained evidence of the scheme at their homes. Further,

        as detailed in the warrant affidavit, a package containing a payment was sent by a victim

        to Brown’s mother’s home only four months before the warrant was authorized.

               Finally, counsel questions whether the district court abused its discretion by

        allowing a witness to testify that Brown had physically assaulted her after she disobeyed

        him. The witness testified that Brown told her not to open any packages sent to her by

        victims of the fraud scheme and that, when she did, Brown hit her. Brown asserted the

        testimony was inadmissible under Fed. R. Evid. 404(b). We conclude that the district court

        did not abuse its discretion by allowing the witness to testify that Brown assaulted her. See

        United States v. Webb, 965 F.3d 262, 266 (4th Cir. 2020) (stating standard of review) The


                                                     4
USCA4 Appeal: 21-4227         Doc: 34         Filed: 08/09/2022     Pg: 5 of 6




        witness’ testimony was evidence of Brown’s conduct in furtherance of the conspiracy.

        Because the assault was part of, or intrinsic to, the crimes charged, Rule 404(b) did not

        apply. See id.

               In accordance with Anders, we have reviewed the entire record, and our review

        revealed reversible error regarding the imposition at sentencing of the discretionary

        conditions of supervised release. Because the discretionary conditions of supervised

        release orally announced by the district court are inconsistent with those listed in the

        written judgment, 1 in violation of United States v. Rogers, 961 F.3d 291 (4th Cir. 2020),

        we vacate the sentence in its entirety and remand for the district court to resentence the

        defendant, as explained in United States v. Singletary, 984 F.3d 341, 346 (4th Cir. 2021). 2

               We therefore affirm Brown’s convictions, vacate his sentence, and remand for

        resentencing. We deny counsel’s motions to withdraw at this juncture. Counsel shall

        inform Brown, in writing after entry of judgment, of the right to petition the Supreme Court

        of the United States for further review. If Brown requests that a petition be filed, but

        counsel believes that such a petition would be frivolous, then counsel may renew in this

        court the motion for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Brown.




               1
                   The district court omitted standard condition 12 from its recitation at sentencing.
               2
                The district court did not have the benefit of Rogers and Singletary when it
        sentenced Brown.

                                                        5
USCA4 Appeal: 21-4227         Doc: 34    Filed: 08/09/2022   Pg: 6 of 6




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                          AFFIRMED IN PART,
                                                                           VACATED IN PART,
                                                                            AND REMANDED




                                                  6